Citation Nr: 1046002	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-22 337A 	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 24, 1976 Board decision, which denied service connection for 
an acquired psychiatric disability.

2.  Whether there was CUE in an April 15, 1993 Board decision, 
which denied reopening of the claim seeking service connection 
for an acquired psychiatric disability. 

(The matter of whether there was CUE in a prior RO decision that 
denied the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is addressed in a separate 
decision.)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) as 
an original action on a motion received in September 2005, in 
which the moving party alleges CUE in unspecified Board decisions 
that denied service connection for an acquired psychiatric 
disability.  

While the moving party did not specifically identify a Board 
decision that contained CUE at the time of the September 2005 
motion, in a May 2010 memorandum decision regarding a claim of 
CUE in prior RO decisions, the United States Court of Appeals for 
Veterans Claims (the Court) cited a finding of the Board in its 
January 2009 decision on appeal before the Court, that the moving 
party had not filed a CUE motion regarding the June 1976 Board 
decision, and held that "a sympathetic reading of the [September 
2005] motion in view of the factual record can identify the 
appropriate Board decision."  It further held that "the Board 
erred in the [January 2009] decision here on appeal when it 
stated that no CUE motion had been filed with respect to any 
Board decision.  

A motion to advance this matter on the docket was denied in 
September 2010.


FINDINGS OF FACT

1.  In a June 24, 1976 decision, the Board determined that 
service connection was not warranted for an acquired psychiatric 
disability.

2.  In an April 15, 1993 decision, the Board determined that new 
and material evidence had not been received regarding the claim.

3.  There was a tenable basis for the Board's June 24, 1976 
decision.

4.  The moving party has not alleged specific errors of fact or 
law in the April 15, 1993 Board decision.

CONCLUSIONS OF LAW

1.  The June 24, 1976 Board decision which denied service 
connection for an acquired psychiatric disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2010).

2.  Because the pleading requirements for a motion for revision 
of the April 15, 1993 decision based on CUE have not been met, 
the motion must be dismissed without prejudice to refiling.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1404(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  However, the Court has held that the VCAA does 
not apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

II.  Analysis

A motion for revision of a Board decision based on CUE must set 
forth clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

A determination of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error in 
the Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that 'corrects' an earlier diagnosis considered in a 
Board decision.  (2) The Secretary's failure to fulfill the duty 
to assist.  (3) A disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has also held that a finding that there was such error 
'must be based on the record and the law that existed at the time 
of the prior...decision.'  Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  'It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot differ, 
that the results would have been manifestly different but for the 
error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The 'benefit of the doubt' rule of 38 U.S.C.A. § 5107(b) does not 
apply to a Board decision on a motion to revise a Board decision 
due to CUE.  38 C.F.R. § 20.1411(a).

The first Board decision in question was issued in June 1976, and 
denied service connection for a psychiatric disability.  The 
evidence at the time of the Board's June 1976 decision included 
the moving party's service treatment records, which reflect that 
no psychiatric disorder was noted on examination at entry into 
service.  The moving party was hospitalized beginning on October 
25, 1972 for throwing trays and stating that he wanted to kill a 
sergeant.  He was diagnosed with schizophrenic reaction, chronic 
undifferentiated type, severe, manifested by pananxiety, 
looseness of thought and flat affect.  This was described by the 
examiner as existing prior to service.  The examiner noted that, 
prior to service, the moving party had a poor school and job 
history and that he had seen a psychiatrist.

The moving party completed a request for separation or release 
from active duty on November 7, 1972.  The medical Board 
proceeding dated November 17, 1972, and approved by an M.D., 
reveals that the diagnosed schizophrenic reaction was categorized 
as a personality disorder.  That form also indicates that the 
condition existed prior to service and was not aggravated by 
service.  

A VA examination in March 1973 noted that schizophrenia was in 
complete remission, and the diagnosis was mild mental 
retardation.  Psychological testing showed only deficient 
intellectual ability and a personality deficit.

The report of VA field examination in November 1974 summarized 
depositions of acquaintances of the moving party to the effect 
that the moving party was in good physical and mental condition 
prior to service.  The moving party was hospitalized at a VA 
hospital from February to March 1975 for a period of observation 
and examination.  While latent schizophrenia was noted, the 
moving party was described as having many psychopathic 
personality elements.  

In June 1976, the Board concluded that the psychological tests in 
1973 and 1975 showed the moving party to have a mental deficiency 
and a personality deficit, both of which were developmental in 
nature, and thus not disabilities for VA compensation purposes.  
The emotional outburst in service was attributed in service to a 
personality disorder.  The Board further found that, regardless 
of the diagnosis made during service, there was no increase in 
the basic pathology, since the VA examination in 1973 found only 
manifestations of a mental deficiency and a personality disorder 
that existed prior to service.

In the September 2005 motion, the moving party alleged primarily 
that the June 1976 Board decision was erroneous because it was 
made on the false premise that his neuropsychiatric condition 
existed prior to service, and also by the "false fact" that he 
served less than 90 days, although his service records were later 
corrected to show that he did have the requisite service.  

Regarding the allegation that the claim was denied due to 
inadequate length of service, the Board notes that, while the 
June 1976 Board decision does list the incorrect dates of 
service, the Board never discussed the length of the moving 
party's service, never made any findings of fact regarding the 
adequacy of his service, and never attributed the denial in any 
way to the length of service.  Moreover, the evidence cited by 
the Board, and upon which the Board's decision was made, does not 
reference his length of service, and does not condition a 
diagnosis on length of service.  While a subsequent May 1996 VA 
examiner did frame his opinion based on the incorrect length of 
service, this document was obviously not of record in June 1976.  
Contrary to the moving party's assertion, there is simply no 
basis to conclude that a mistake as to the length of his service 
played any part in the June 1976 decision.  

Turning to the moving party's assertion that the Board erred in 
concluding that his symptoms in service were attributable to a 
personality disorder, and thus did not represent a disease or 
injury for VA compensation purposes, he rests this assertion 
primarily on the fact that later evidence disputed this 
conclusion, and such later evidence was ultimately accepted by 
the RO in granting service connection.  Specifically, the moving 
party's private physician offered testimony at a hearing in 
January 1997 that the symptoms in service were attributable to an 
acquired psychiatric disorder, which he found that the moving 
party still has.  A November 1997 VA opinion also arrived at this 
conclusion.  In September 1999, the RO requested and obtained an 
expert medical opinion regarding whether the symptomatology 
manifest in service was related to a current mental disorder.  
The conclusion was that the in-service symptomatology represented 
the onset of a current acquired neuropsychiatric disorder, as 
distinguished from a personality disorder, and that the disorder 
did not predate service.  While these recent findings are 
conclusively stated, and based on the record, none of these 
opinions was of record in June 1976, and the failure of the Board 
in June 1976 to consider evidence that was not in existence does 
not constitute CUE.  

In so finding, the Board is of course of aware of May 2010 
memorandum decision, in which the Court appears to have made a 
distinction regarding what post-decisional evidence must be 
excluded in a CUE determination, and what may be considered.  
Pointing to the January 1997 testimony, which was obviously not 
of record in June 1976, the Court stated, the issue is not when 
the evidence was created, but whether its content points to 
earlier evidence before the adjudicating body that establishes 
CUE.  For instance, the Court noted the testimony of the moving 
party's private physician that the moving party was diagnosed 
with schizophrenia upon discharge, and still has it.  The Court 
stated that, if the testifying doctor deduced these conclusions 
from the separation examination, and the entrance examination 
report contained no notation of schizophrenia, the appellant may 
have been entitled to service connection by operation of the 
presumption of soundness.  It does not appear that the Court is 
suggesting that the opinion itself can be considered, but rather 
that the opinion may aid in pointing to evidence that was 
previously of record, and which may establish service connection 
irrespective of the opinion.  

Regarding the presumption of soundness, the Board notes that the 
only prerequisite for the application of the presumption of 
soundness is that the veteran's entry examination be clear of any 
noted diseases or disabilities.  Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009).  The presumption of soundness applies to 
congenital conditions that are not noted at entry.  Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness 
does not, however, apply to congenital defects, because such 
defects 'are not diseases or injuries within the meaning of 38 
U.S.C. §§ 1110 and 1111.  Quirin, 22 Vet. App. at 397; see 38 
C.F.R. § 3.303(c); see also Terry v. Principi, 340 F.3d 1378, 
1385-86 (Fed. Cir. 2003) (holding that the presumption of 
soundness does not apply to congenital defects).

Here, the picture presented by the service treatment records is 
somewhat more complex than simply the absence of diagnosis at 
entry, and subsequent manifestation of symptoms in service.  The 
service records in fact contain a medical conclusion that the 
moving party's symptomatology, initially attributed to a 
diagnosis of schizophrenic reaction, was best characterized as a 
personality disorder, and thus was not a disease or injury for VA 
compensation purposes.  Personality disorders are not diseases or 
injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 
4.9, 4.127 (2010).  

The finding was based in part on the October 1972 medical report 
that contained a notation that the moving party had seen a 
psychiatrist prior to service, as well as on the symptoms noted 
in service.  Thus, the operation of the presumption of soundness 
does not serve to establish entitlement to service connection as 
of June 1976, because the evidence of record established a 
personality disorder.  

Of course, service connection was ultimately granted based on the 
RO's acceptance of evidence, such as the testimony of the moving 
party's private examiner that attributed the in-service symptoms 
to an acquired psychiatric disorder, as opposed to a personality 
disorder.  As discussed above, the Board has considered the 
January 1997 testimony for the purpose of identifying evidence 
already of record; however, the physician's conclusion that the 
proper diagnosis in service was an acquired psychiatric disorder 
rather than a personality disorder cannot be considered for the 
purpose of determining whether the June 1976 decision contained 
CUE.  The Board believes that this is entirely consistent with 
the Court's finding in the memorandum decision.

The Board also acknowledges that, contrary to current 
interpretation of the law, in June 1976, the Board did not apply 
the standard of clear and unmistakable evidence in finding that 
the personality disorder was not aggravated by service.  However, 
38 C.F.R. § 20.1403(e) provides that CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  Here, 
the regulation addressing the presumption of soundness was 
amended effective May 4, 2005, to reflect a change in VA's 
interpretation of the statute governing the presumption of sound 
condition (38 U.S.C.A. § 1111), based on an opinion of VA's 
General Counsel, as well as a decision of the United States Court 
of Appeals for the Federal Circuit in Wagner v. Principi 370 F.3d 
1089, 1090 (Fed. Cir 2004).  At the time of the June 1976 Board 
decision, the applicable regulation provided that, to rebut the 
presumption of soundness, clear and unmistakable (obvious or 
manifest) evidence must demonstrate that an injury or disease 
existed prior to being examined, accepted and enrolled for 
service.  See 38 C.F.R. § 3.304(b) (1976).  Accordingly, the 
Board's application of the law reflected the wording of the 
applicable regulation at the time, and reflected the accepted 
interpretation of the applicable statute at that time.  

In sum, there was a tenable basis for the Board's June 1976 
decision, and such decision was not based on CUE.  Regarding the 
April 1993 decision, the moving party has not alleged specific 
errors of law or fact regarding that decision, nor has he 
identified the decision.   

The Board is cognizant of the Court's finding that the moving 
party's assertions that earlier decisions were based on the false 
premises that his schizophrenia preexisted service, and that he 
had an inadequate length of service, were adequate to raise a CUE 
motion.  However, the Court referred generally to both prior 
Board decisions, and did not specifically find that there was a 
valid CUE motion regarding the April 1993 decision.  

As the Board's April 1993 decision was limited to its 
determination that new and material evidence had not been 
received, a valid CUE motion should address alleged error 
pertinent to the Board's finding that no new and material 
evidence had been received.  However, the moving party's 
September 2005 allegations clearly refer to the merits of the 
claim.  The Board did not reach the merits of the claim in April 
1993, and the moving party has made no allegation regarding 
evidence that should have been considered new and material by the 
Board at that time.  As such, he has failed to allege any 
specific error of fact or law in the Board's April 1993 decision, 
and why the result would have been manifestly different but for 
the alleged error.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. § 20.1404(b), 
the motion is dismissed without prejudice.


ORDER

The Board's decision of June 24, 1976 was not clearly and 
unmistakably erroneous.

The motion regarding CUE in the April 15, 1993 decision is 
dismissed without prejudice to refiling.  



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



